[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JUNE 15, 2009
                               No. 08-12341                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 07-00178-CR-W-N

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

CHRISTOPHER KENDELL RUSH,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        _________________________

                                (June 15, 2009)

Before DUBINA, Chief Judge, TJOFLAT and BLACK, Circuit Judges.

PER CURIAM:

     Christopher Kendell Rush appeals his convictions for possession of a
firearm by a convicted felon and possession of ammunition by a convicted felon,

both in violation of 18 U.S.C. § 922(g)(1). Rush asserts the trial court erred in

denying his motion for judgment of acquittal because the evidence presented at

trial was insufficient to allow a reasonable juror to find beyond a reasonable doubt

he possessed the firearm and ammunition found in the vehicle in which he was

riding. We disagree.

      The following evidence, which was presented at trial, was sufficient to

support the jury’s finding that Rush constructively possessed the firearm and

ammunition: (1) the firearm was found in the glove compartment, in close

proximity to the passenger seat in which Rush was sitting, and the ammunition was

found underneath the seat; (2) Rush appeared extremely nervous and kept reaching

underneath the passenger seat; (3) Rush provided officers with a false name and

then fled; and (4) once Rush was apprehended, officers found on his person five

spent shell casings of the same caliber as the firearm and ammunition in the

vehicle. Viewing this evidence together and in the light most favorable to the

Government, there was a sufficient basis for a reasonable jury to find Rush guilty

of constructively possessing the firearm and ammunition.

      Rush also asserts Officer Warren’s testimony was not credible because,

although he testified that live rounds were found in Rush’s pocket, the report



                                          2
Warren wrote the night of the incident does not mention the recovery of any live

rounds from Rush’s person. While it is true Warren’s report contradicted his

testimony in this way, Warren explained the inconsistency, stating it had been a

while since the incident occurred and conceding it was possible that no live rounds

were found in Rush’s pockets. As explained above, Rush’s conviction did not rest

solely on this evidence. Furthermore, credibility determinations are to be made by

the jury and the fact Warren’s testimony contained one inconsistency, for which he

offered an explanation, does not necessarily discredit the remainder of his

testimony, most of which was corroborated by Officer Kovacic’s testimony. See

United States v. Thompson, 473 F.3d 1137, 1142 (11th Cir. 2006) (holding “[t]he

jury gets to make any credibility choices, and [this Court] will assume that they

made them all in the way that supports the verdict”).

      In conclusion, the evidence presented at trial, when viewed in the light most

favorable to the Government, was sufficient to allow a reasonable jury to find Rush

constructively possessed the firearm and ammunition. Accordingly, we affirm

Rush’s convictions.

      AFFIRMED.




                                          3